Case 19-09779   Doc 38   Filed 11/14/19 Entered 11/14/19 11:11:40   Desc Main
                           Document     Page 1 of 3
Case 19-09779            Doc 38        Filed 11/14/19 Entered 11/14/19 11:11:40                              Desc Main
                                         Document     Page 2 of 3
                                                                                                          (800) 603-0836
                                                                                         Para Español, Ext. 2660 o 2643
            323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
            EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                              Branch Office NMLS #9785



                                                                                                         October 4, 2019

                                                                                 SnscLoanID0000297065
    SUSAN MASON
    15712 ORLAN BROOK DR 151
    ORLAND PARK IL 60462



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 15712 ORLAN BROOK DRIVE UNIT 15; ORLAND PARK IL

  Dear Customer:

  This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
  §§1692 et seq.

  As of the date of this letter, our records indicate the total amount of your debt is $190,255.41. Because of
  interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
  may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
  receive your check, in which event we will inform you before depositing the check for collection. For further
  information, write the undersigned or call (800) 603-0836.

  Lodge Series IV Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
  collector, is responsible for servicing and collecting the debt .

  Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
  this letter, we will assume that the debt is valid.

  If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
  portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
  mail you a copy of such verification or judgment.

  We will provide you with the name and address of the original creditor on the debt, if different from the current
  creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.

  SN Servicing Corporation for Lodge Series IV Trust
  Customer Service Department
Case 19-09779           Doc 38        Filed 11/14/19 Entered 11/14/19 11:11:40                             Desc Main
                                        Document     Page 3 of 3
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                  September 25, 2019

                                                                               SnscLoanID0000297065
   SUSAN MASON
   15712 ORLAN BROOK DR 151
   ORLAND PARK IL 60462



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 15712 ORLAN BROOK DRIVE UNIT 15; ORLAND PARK IL

              NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
  Dear Customer:

  The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
  assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
  homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
  you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
  law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
  RESPA nor state law requires this notice, this notice is being provided to you for your information.
  You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
  you, has been assigned, sold or transferred from Select Portfolio Servicing to SN Servicing Corporation for
  Lodge Series IV Trust, effective September 16, 2019.

  The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
  the mortgage instruments, other than terms directly related to the servicing of your loan.

  Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
  days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
  later than 15 days after this effective date or at closing.

  Your present servicer is Select Portfolio Servicing, PO Box 9001710, Louisville, KY 40290-1710. If you have
  any questions relating to the transfer of servicing from your present servicer call Customer Service at (800)
  258-8602 Monday through Friday, between 8:00 a.m. and 5:00 p.m. Central Time. This is a toll-free number.

  Your new servicer will be SN Servicing Corporation.

  The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
  95501.

  The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
  the transfer of servicing to your new servicer call Juan Fernandez at (800) 603-0836 Monday through Friday
  between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
  secure website at https://borrower.snsc.com.

  The date that your present servicer will stop accepting payments from you is September 15, 2019. The date
  that your new servicer will start accepting payments from you is September 16, 2019. Send all payments on
  or after September 16, 2019 to your new servicer.

  Make your payments payable to:        SN Servicing Corporation

  Mail your payments to:                SN Servicing Corporation
                                        PO BOX 660820
                                        DALLAS, TX 75266-0820

  The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
  insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
  continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
  for the continuation of any such optional insurance coverage. You should take the following action to maintain
  coverage: contact your optional insurance carrier immediately for instructions on how to continue such
  optional insurance coverage.
